 LOCAL 271, INT'LBROTHERHOODELECTRICAL WORKERS397for absenteeism at both Barnett and Barberton,that he would not have continuedto have charged absences from work to his vacation pay I do not believe he isequitably entitled to this further credit .65.AbsenteeismJames L. Phillips,plant superintendentat I. A.Barnett Co.,was called as awitness by Respondent and testified that Hetrick was employed by Barnett fromMay 14,1962,untilMarch 8, 1963.His gross interim earnings for that period were$2,930.96, a figure not disputed.Phillips also testified that during this employmentHetrickwas absent a total of 21 days, days which the Respondent claims should bedisallowed in computing Hetrick'sestimated earnings had he been employed atBarberton.However, although Respondent'sExhibit No. 5 supports this estimateof absenteeism,Respondent'sExhibit No. 7, a summaryof Hetrick'swork recordand the reasons for his discharge by Barnett,indicates only 10 days of absence forwork.In view of this discrepancy I shall accept the General Counsel's allowancefor absenteeism in his computation(2.84 hours per week)as a reasonable estimatein a conjectural situation.Of necessity only a rule of thumb can provide the guideto computation in a situation such as this and the computation suggested by theGeneral Counsel,except for vacation pay, I find essentially equitable.6.Computation of backpayOn the basis of the foregoing I find Hetrick should be made whole for the lossof earnings as follows:Weekly rate(based on 38.25hours)Number of weeksGrossbackpayInterimearningsNetbackpay$86.06--------------9(1st quarter) ---------------------------------$774.54$647.16$127 3813 (2d quarter) ---------------------------------1,118 78981.88136 901316 (3d quarter) ------------------------------1,135 99717 67418 4212% (4th quarter) -----------------------------1,101 57574 45627.1213 (5th quarter) -------------------------------1,118 7801,118.788 (6th quarter) -------------------------------516 360516.36Total----------°°------------------------------------------------------------------2,844.96RECOMMENDED SUPPLEMENTAL ORDERUpon the foregoing findings and conclusions it is recommended that the Boardorder the Respondent,Barberton Plastics Products,Inc., of Barberton,Ohio, itsofficers, agents, successors,and assignsto pay Paul T. Hetrick the sum of $2,844.96with interest at the rate of 6 percent per annum on each of the quarterly sumsfound due above from the end of each calendar quarter.IsisPlumbing &HeatingCo., 138 NLRB 716.6 Of.HillTransportation Company and MacKenzieCoach Lines, Inc.,102 NLRB1015, 1023.Local 271, International Brotherhood of ElectricalWorkers,AFL-CIO [The Philco Corporation and/or J & G Electric Co.,Inc.]andBurt W. Stemmons.Case No. 17-CB-363.March 20,1964DECISION AND ORDEROn October22, 1963, Trial ExaminerSydney S. Asher Jr., issuedhis Decisionin the above-entitled proceeding,, finding that the Re-spondenthad engagedin and was engaging in certain unfair labor146 NLRB No. 53. 398DECISIONS OF NATIONAL LABOR RELATIONS BOARDpractices and- recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the attached Trial Ex-aminer's Decision.Thereafter, the Respondent filed exceptions to theTrial Examiner's Decision and a supporting brief, and the GeneralCounsel filed an answering brief to the Respondent's exceptions.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, as amended, the Board has delegated its powers inconnection with this case to a three-member panel [Members Leedom,Fanning, and Brown].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, and the entire recordin the case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner.'ORDERThe Board adopts as its Order the Recommended Order of theTrial Examiner.'1No exceptions were filed to the Trial Examiner's conclusionthatthe matter of anindependent violation of Section8(b) (1) (A)was not properly before him for dispositionnor to his acceptance of J & G alone as Stemmons'employer as contended by Respondent,and we adoptthoseholdingspro forma.In adoptingthe TrialExaminer's conclusion that the Respondent"caused" Stemmons'loss of employment within the meaning of Section 8(b)(2), we note the existence of thecollective-bargaining agreement between the Respondent and J& G, whichrequired thelatterto rely uponthe Respondent exclusively for its sourceof employees.In adoptingthe TrialExaminer's recommendationthat backpay run to July9, 1963, wenote that the record does not establishthat the Union,at any earlier date, unequivocallywithdrewits objectionto the reemploymentof Stemmons and requestedsuchreemploymentbyJ&G.2 The Recommended Order is hereby amended by substituting for the first paragraphthereof the following paragraph:Upon the entirerecord in this case,and pursuant to Section 10^(c) of the NationalLabor RelationsAct, as amended,the National LaborRelations Board hereby ordersthat the Respondent, Local 271,International Brotherhoodof ElectricalWorkers,AFL-CIO, itsofficers, agents,representatives,successors, and assigns,shall:TRIAL EXAMINER'S DECISIONOn May 7,1963,Burt W.Stemmons filed charges against Local 271, InternationalBrotherhood of Electrical Workers,AFL-CIO,Wichita,Kansas, herein called theRespondent.The General Counsel' issued a complaint on July 30, 1963, allegingthat on or about April 22, 1963, the Respondent caused or attempted to cause ThePhilco Corporation,herein called Philco,and/or J & G Electric Co., Inc.,hereincalled J & G,to discharge Stemmons because he was not a member of the Respond-ent.It is alleged that such conduct violated Section8(b)(1)(A)and (2) of theNational Labor Relations Act, as amended(61 Stat.136), hereincalled the Act.Thereafter the Respondent filed an answer denying the material allegations of thecomplaint,and alleging that Stemmons was an employeeof J & G "and voluntarilyleft said employment."1 The term"General Counsel" refers to the General Counsel of the National Labor Rela-tions Board and his representative at the hearing. LOCAL 271, INT'L BROTHERHOOD ELECTRICAL WORKERS399Upon due notice, a hearing was held before Trial Examiner Sydney S. Asher, Jr.,on August 22, 1963, at Wichita,Kansas.All parties were represented and par-ticipated fully in the hearing.After the close of the hearing briefs were filed bythe General Counsel and the Respondent.They have been duly considered.Upon the entire record m this case,2 and from my observation of the witnesses,I make the following:FINDINGS OF FACTThe complaint alleges, the answer admits, and it is found that (1) Philco andJ & G are, and at all material times have been, engaged in commerce as defined inthe Act; 3 (2) the Respondent is, and at all material times has been, a labor organiza-tion within the meaning of the Act, and (3) Jack Vaughn is, and at all materialtimes has been,a business representative of the Respondent,acting on its behalf, andits agent within the meaning of the Act.A. Background factsPhilco is, and at all material times has been,the prime contractor for the instal-lation of certain electronics equipment at a missile site development of the UnitedStates Government at Wichita,Kansas, herein called the project.Philco subcon-tracted certain of the work to States Constructor,Inc., herein,called States.In ad-dition,States contracted to furnish journeymen electricians to Philco as Philcorequired.States in turn orally subcontracted some of these functionsto J & G. Atallmaterial times there was in effect between the Respondent and J & G a collective-bargaining contract containing,among others,the following provisions:ARTICLE VREFERRAL PROCEDURE1.The Union shall be the sole and exclusive source of referrals of applicantsfor employment.2.The Employer shall have the right to reject any applicant for employment.3.The Union shall select and refer applicants for employment without dis-criminationagainstsuch applicants by reason of membership or non-membershipin the Union.... All such selection and referral shall be in accordance withthe following procedure.4.The Union shall maintain a register of applicants for employment estab-lished on the basis of the groups listed below.Each applicant for employmentshall be registered in the highest priority Group for which he qualifies.There follows a description of the qualifications for four groups, group I being thehighest priority group.B. Stemmons' hireFor 21 years Burt W.Stemmonshas been a member in good standing of Local 11of the Respondent's parent International, located in Los Angeles, California.Forthe past 10 years he hasbeena resident of Wichita, Kansas.On several occasions,the last time in 1960, Stemmons attempted to transfer his membership from Local 11to the Respondent, but his efforts to do so were unsuccessful.Over the years, theRespondent has referred Stemmons to jobsinrandaroundWichita through itsreferral system, and he has paid to the Respondent the assessments required ofnonmembers.At all material times, he has been qualified in group I-the highestpriority group-and had signed the group I register.On or about April 11,4 Philco needed two electricians to work on the project.On that day John Gwartney, the president of J & G, telephoned the Respondent andasked to have two electricians report to Arthur L. Smith,manager ofthe Philco2 The transcript was corrected in certain respects on October 18, 1963.s Philco is engaged in the manufacture and installation of electrical equipment. Itshome office is in Philadelphia,Pennsylvania.It sells products and renders servicesthroughout the United States and in foreign countries valued at more than$1,000,000annuallyIts contract at the Wichita, Kansas, project described herein is valued at morethan $250,000.J & G holds a contract under a subcontractor of Philco on the saidproject valued at more than $50,000. Its home office is in Roswell, New Mexico.All dates hereafter refer to the year 1963,unless otherwise indicated.744-670-6 5-vol. 146-27 400DECISIONS OF NATIONAL LABOR RELATIONS BOARDequipment installation,at the project.Accordingly, on April 12,the Respondentgave written referrals to Stemmons and Lewis Hauser to fill the two vacancies.Asinstructed by the Respondent,they went to the project that mormng and presentedtheir referralslipsto Smith. Smith put them to work under the immediate supervi-sion of Zabkie,field engineer for Philco.While working at the project Stemmons and Hauser were carried on J & G'spayroll, and J & G paid their wages.However, J & G had no representative presentat the project site to direct them; their work was supervised entirely by Smith andZabkie.C. Stemmons' separationOn the evening of April 22, while he was at home, Stemmons received a telephonecall from Vaughn.Vaughn requested Stemmons to quit his job voluntarily, "infavor of some local members [who were] out of work." Stemmons replied that hewas qualified in group I and therefore had as good a right to the job as anyone.Vaughn responded that he had not realized this, and that he would "check into it"and would see Stemmons on the jobsite the next day.5On April23 Stemmons went to work as usual.Stemmons told Hauser(partlyin Zabkie's presence) that Vaughn had called him the night before "and it lookedlike it was going to be our last day," and that "we was going to get laid off sothat the local men could replace [us]."About 8 a.m. that day Gwartney went tothe Respondent's office.Vaughn informedGwartney that "the local union wantedto replace the two men" (Stemmons and Hauser)who J & G had working forPhilco-at the project.According to Gwartney's undenied and credited testimony,the conversation proceeded as follows:We talked a little about it, I asked him [Vaughn] the question if there wasany trouble involved,he said he didn't think so, and he could take care of it.So I left it like that,he could replace them.[Emphasis supplied.]About noon Gwartney returned to the Respondent's office and delivered to Vaughnchecks of J & G in full payment of the wages of Stemmons and Hauser to the endof that day.Also about noon Vaughn telephoned Smith and told Smith "he wishedto replace these two men[StemmonsandHauser] with two otherelectricians."Smith remarked that their work was satisfactory.Vaughn responded that thesetwo men"were drifters and he had unemployment among his local members andhe felt obligated to make the shift."6Smith then proceeded to the place of workof Hauser and Stemmons,where Zabkie informed him "we are losing our twoelectricians,they are being replaced."Smith replied that that was what he under-stood?Smith then told Hauser and Stemmons that they were being terminatedat the request of the Respondent and were being replaced"by twolocalmembers."When Hauser asked why, Smith answered that"itwas a union action"and that theirwork had been satisfactory.Hauser asked about their termination slips and pay;Smith replied that these were problems"under the jurisdiction of their employer,J & G Electric" and promised to contact J & G and get this information for them.About 2 hours later Smith informed Gwartney that he had been told by the Re-spondent that"they were replacing the two electricians that were working underour supervision"and the men wanted information regarding their paychecks andtermination slips.Gwartney asked Smith to tell the two electricians that thesematters wouldbe handled at the union hall that evening after work.Smith relayedthismessage to Hauser and Stemmons,who completed their day's work.On the following morning, two other electricians referred by the Respondentreported to the project and were put to work in place of Stemmons and Hauser.On the same morning Stemmons went to the Respondent's office where he was giventhe paycheck Gwartney had made up and delivered to the Respondent at noon theprevious day.Stemmons never received any termination slipsB The findings of fact regarding this telephone conversation are based upon a synthesisof the testimony of Stemmons and Vaughn.°The findings of fact regarding this telephone conversation are based upon Smith's un-denied testimony,corroborated in part by Vaughn's admission that "I did indicate [toSmith]that I would like to replace the two men he presently had 'With two otherelectricians "7The findings of fact regarding this conversation are based upon Smith'sundenledtestimony.Zabkie did not testify.8 Gwartney testified:"Mr. Vaughn wanted me to fill out a termination[slip]and Icouldn't find anything on it to mark it why I was laying the man off...so I couldn'tfill out the termination slips." LOCAL 271, INT'L BROTHERHOOD ELECTRICAL WORKERS401Stemmons applied to the employment security division of the Labor Departmentof the State of Kansas for unemployment benefits.The examiner denied the claim;Stemmons appealed, and a hearing was held.The referee reversed the examiner'sdetermination and held Stemmons entitled to benefits.On July 9, after Stemmonshad filed the instant charges, the Respondent referred him again to J & G.There-after Stemmons worked for J & G on the project approximately 4 weeks until thejob was completed.D. Contentions of the partiesThe General Counsel contends that Stemmons was employed jointly by Philcoand J & G. He further maintains that "Stemmons was discharged solely because ofthe insistent demands made by Vaughn to Gwartney and to Smith." Finally, theGeneral Counsel urges that, as Stemmons was a satisfactory employee, his dis-charge was actually caused by Vaughn's "direct pressure [on] both J & G andPhilco representatives."The General Counsel does not question the validity ofany of the provisions of the collective-bargaining agreement between the Respondentand J & G.The Respondent contends that Stemmons was an employee "of I & G Electriconly."It does not appear to argue that there was any irregularity in Stemmons'original referral to J & G on April 12, or that he had no valid claim to the jobon April 23 .9 Its principal defense is that it did not cause or attempt to causeStemmons' discharge, but that on the contrary "Burt Stemmons terminated hisemployment of his own free will." This, in turn, is based upon the assertion that,in his telephone conversation with Vaughn on April 22, Stemmons "agreed toterminate" and that on April 23, before Smith spoke to Stemmons, Stemmons hadalready told his "boss," Zabkie, that it would be his last day on the job.E. ConclusionsThe record does not support the Respondent's contention that, in telephone con-versation between Stemmons and Vaughn on April 22, Stemmons promised Vaughnthat he (Stemmons) would quit his job at the project.On the contrary, Stemmonswas noncommital. Indeed, the conduct of both Stemmons and Vaughn on April 23was completely inconsistent with any prior promise by Stemmons to quit.More-over assuming, contrary to what has just been said, that the facts were as theRespondent claims, the Respondent would not be aided; for there is a deep andfundamental difference betweena promiseto quit, especially when made to some-one other than the promisor's employer, and the actual quitting of employmentitself.Insofar as the Respondent contends that Stemmons told Zabkie on April 23that he had decided to quit, this too lacks support in the record.All that Stem-mons did on April 23 was merely to express to Hauser his fear that Vaughn mightforce Stemmons' employer to discharge him by the end of that day.AlthoughZabkie probably overheard, there was no rational basis for Zabkie or anyoneelse to interpret this as the equivalent of "I quit."10In sum, I find no probativeevidence that Stemmons intended to quit or that he in fact ever voluntarily ter-minated his employment.This conclusion is further bolstered by the finding of thereferee of the employment security division that Stemmons "was terminated by alocal employer in favor of a local 271 member," and the award of unemploymentbenefits to Stemmons.This brings us to the question of who was Stemmons' employer. I deem it un-necessary to decide this issue.For the purpose of this Decision, it will be assumed,as the Respondent contends, that Stemmons was an employee of J & G only.AsStemmons did not quit, the inquiry remains:When, through whom, and under whatcircumstances did J & G discharge Stemmons? In my opinion, the answer is foundin the activities of Vaughn and Gwartney on the morning of April 23. It will berecalled that about 8 a.m. that day, Vaughn demanded that Stemmons, a nonmemberof the Respondent, be replaced by a member.Gwartney acquiesced.Thereafter,about noon, Gwartney effectuated the dismissal by preparing Stemmons' final pay-check and handing it to Vaughn for delivery to Stemmons. For reasons of hisown, Gwartney chose not to communicate the fact of discharge personally.Thattask he entrusted to Vaughn who in turn told Smith, who finally delivered the9 The Respondent's brief states: "The respondent Local 271 has not raised the defensethat Stemmons was in Group II "10I note in passing that, as Zabkie was employedonly by Philco,the Respondent'sreference in its brief to Zabkle as Stemmons' "boss" seems somewhat inconsistent with theclaim in the same brief that Stemmons was an employee"of J & G Electric only."[Em-phasis supplied.] 402DECISIONS OF NATIONAL LABOR RELATIONS BOARDmessage to Stemmons.But regardless of the conduits used, the decision to dis-charge Stemmons undoubtedly came from Gwartney."On the record before meI am convinced, and find, that Gwartney discharged Stemmons on April 23 as thedirect result of Vaughn's demand upon Gwartney that morning, which stemmedfrom Stemmons' lack of membership in the Respondent.Accordingly, it is foundthat by making such a demand for such a reason, thereby causing I & G to dis-criminate against Stemmons (an employee with respect to whom membership in theRespondent had been denied on a ground other than _ failure to tender the periodicdues and initiation fees uniformly required), the Respondent violated Section8(b)(1)(A) and (2) of theAct.12F.Matters not covered in the complaintThe General Counsel produced evidence indicating that on or about May 14Perry Baker, an official of the Respondent, warned Stemmons that if he did not dropthe instant charges he would never again work "out of his jurisdiction."At thehearing and in his brief the General Counsel urges that the issue whether suchconduct constituted an independent violation of Section 8(b)(1)(A) of the Actmust be decided.However, the complaint alleges no such incident.The Boardhas held that "when an issue relating to the subject matter of a complaint is fullylitigated at a hearing, the Trial Examiner and the Board are expected to pass uponiteven though it is not specifically alleged to be an unfair labor practice in thecomplaint." 13Does the issue of an independent violation of Section 8(b) (1) (A) byBaker on May 14 "relate to the subject matter of the complaint?" In answering this,itmust be recalled that the complaint deals exclusively with Vaughn's conduct onApril 23 of causing Stemmons' employer to discharge him.No date beyond April 23ismentioned, Baker's name does not appear, and there is no allegation that anythreat was made to any employee or any independent coercion engaged in.Underall the circumstances, I am of the opinion that the issue here raised is not relatedto the subject matter of the complaint, or at most is related only remotely.But, urges the General Counsel's brief, the matter "[has] been fully litigated."Let us examine the record.After Stemmons testified about Vaughn's threat onexamination-in-chief, he was cross-examined on the subject by the Respondent'sattorney.Later in the hearing Baker, as part of the Respondent's case, gave hisversion of the May 14 incident and was cross-examined by the General Counsel.After all parties had rested the General Counsel moved to amend the complaintby adding an allegation to cover the May 14 incident.The motion was denied asuntimely.After the close of the hearing, the General Counsel renewed his motionto amend the complaint.The Respondent filed an opposition.The General Coun-sel's second motion was denied as untimely and repetitious.The Respondent initsbrief specifically declined to cover the "collateral issue" of the conversation ofMay 14, "because it does not relate to the allegations of paragraph VI." In short,the Respondent was not willing to enlarge the issues without an amendment to thecomplaint.In view of the Respondent's decision not to brief the matter, indicatingits belief that the issue would not be decided, I find that the matter was notfullylitigated."In making this finding,I am aware,as the Respondent's brief points out, thatGwartney testified:"I didn't feel I was laying them[Hauser and Stemmons]off" andthat Clyde Thurman, vice president of J & G, testified that, to hisknowledge J & Gdidnot "remove these men from the job."However,this testimony is, in my opinion, in-sufficient to overcome the clear and convincing evidence that Gwartney did, in fact,discharge Stemmons12Internattional Brotherhood of Electrical Workers, Local861, AFL-CIO (Ace ElectricCompany),135 NLRB 498; andConsolidated Ventilation and Duct Co,Inc.,144 NLRB324.Brunswick Corporation,131 NLRB 1338, cited by the Respondent,is distinguishableon its facts.13Monroe Feed Store,112 NLRB 1336, 1337;Ford Radio & Mica Corporation,115NLRB 1046, 1074, remanded on another point 258 F. 2d 457 (C.A. 2), supplemental order122 NLRB 34;Texas Natural Gasoline Corporation,116 NLRB 405, 411, enforcementdenied on another point 253 F. 2d 322 (C.A.5) ;Mid-South Manufacturing Company,Inc.,120 NLRB 230, 247; andWellington Mill Division West Point Manufacturing Com-pany,141 NLRB 819. Courts seem to differ on this matter. CompareN.L.R B. v. I.B.S.Mfg. Co. at al.,210 F. 2d 634, 637 (C.A. 5), andN.L.R.B. v. E. & B. Brewing Company,Inc., et al.,276 F. 2d 594, 598-599 (C.A. 6), cert. denied 366 U S. 908, withN.L.R.B. v.Puerto Raco Rayon Mills,Inc.,293 F. 2d 941,947 (C.A. 1).See alsoN.L.R B. v.H. E. FletcherCo., 298 F. 2d 594, 600(IC.A. 1) ; andN.L.R.B. v. Fred H.Johnson d/b/aAtlas Linen and Industrial Supply,322 F. 2d 216(C.A. 6). LOCAL 271, INT'L BROTHERHOOD ELECTRICAL WORKERS403I conclude that the May 14 conversation, not being covered in the complaint, wasnot related to the matters contained in the complaint.Moreover, even if it wereso related, it was not fully litigated.For either or both of these reasons, I find thatthe issue is not properly before me for disposition.THE REMEDYThe finding that the Respondent unlawfully caused the discharge of Stemmonsrequires that it be enjoined from such conduct in the future, and that it be di-rected to take affirmative remedial measures to redress the injury done. In thesecircumstances,a unionis normally directed to send the employer and the dischargedemployee proper notification that there will be no further discrimination.Here,however, the Respondent referredStemmons toJ & G on July 9, and he workedfor J & G thereafter.Accordingly, the General Counsel does not seek the usualnotification.The amount of backpay to which Stemmons is entitled depends upon the legaleffect of the events of May 15.On that date Vaughn (in the presence of ClydeThurman, president of States and vice president of J & G) told Smith that the Re-spondent felt that Stemmons should be put back to work and that this had been"cleared"withGwartney.When Smith asked if someone had "re-employed"Stemmons,Vaughn replied that he was "sending" Stemmons "back" to Smith forwork in his former job under Zabkie. Smith responded that he was budgeted for twoelectricians only and was not authorized to take on an additional man, making itthree.Vaughn then remarked: "We'll find another solution," or words to thateffect.i4The General Counsel contended at the hearing, and contends in his brief, thatStemmons should be awarded backpay to July 9, when he was actually reemployedby J & G. He argues that "a valid clearance for Stemmons' reemployment wasnot in any way effectuated" on May 15. The Board has required that under suchcircumstances, in order to toll the running of backpay, the union must notify theemployer that it has no objection to the employee's employment and formally requestthe employer to offerhim immediateand fullreinstatement. 15Moreover, such noti-fication must be inwriting,and a copy must be served upon the individual employeeas well.16Here, the notification was verbal, not in writing.Even more important,Stemmonswas not informed of the Respondent's change of heart toward him.There-fore, in agreement with the General Counsel, I conclude that the conversation ofMay 15, described above, did not toll the running of backpay.17Accordingly itwill be recommended that the Respondent make Stemmons whole for any loss ofearningssuffered by him as the result of the Respondent's unlawful conduct towardhim by payment to him of a sum of money equal to that which he would normallyhave earned from April 23, 1963, the date of the discrimination against him, toJuly 9, 1963, when he was reemployed by 7 & G, less his net earnings during thesaid period.Loss of earnings shall be computed on a quarterly basis in the mannerestablished by the Board, and interest at the rate of 6 percent per annum shall beadded.iSIt will also be recommended that the Respondent post appropriate noticesat its business offices, meetinghalls, and hiring halls.As J & G's work on the projecthas been completed, and as J & G apparently has no office in the Wichita area, itwill not be recommended that notices be posted at the project site or at J & G'soffice.Upon the basis of the above findings of fact, and upon the entire record in thiscase,Imakethe following:CONCLUSIONS OF LAW1.J & G Electric Co., Inc.,,is,and at all material times has been, an employerwithin the meaningof Section 2(2) of the Act.14The findings of fact regarding this conversation are based upon a synthesis of thetestimony of Smith and Thurman.15Pinkerton's National Detective Agency, Inc.,90 NLRB 205; andRoadway Empress,Inc.,108 NLRB 874.19Pinkerton'sNational Detective Agency, Inc, supra; United Brotherhood of Carpentersand Joiners of America,Millmen's Local 824, AFL-CIO(Brunswick-Balke-Callender Com-pany),115 NLRB 518;andInternational Brotherhood of Electrical Workers, Local 861,AFL-CIO (Ace Electric Company), supra.-17 CompareRoadway Express,Inc, supra,at 885, footnote 5.SsF.W. Woolworth Company,90 NLRB 289; andIsisPlumbing&HeatingCo., 139NLRB 716. 404-DECISIONSOF NATIONAL LABORRELATIONS BOARD2.Local 271, International Brotherhood of Electrical Workers, AFL-CIO,is,and.at all materialtimeshas been, a labor organization within themeaningof Section2(5) of the Act.3.By attempting to cause, and causing, J & G Electric Co., Inc., to discharge em-ployee Burt W. Stemmons in violation of Section 8(a)(3) of the Act, the Respond-ent has engaged in and is engaging in unfair labor practices within the meaningof Section 8(b) (1) (A) and (2) of the Act.4.The above-described unfair labor practices tend to lead to labor disputes burden-ing and obstructing commerce and the free flow of commerce, and constitute unfairlabor practices affecting commerce within the meaning of Section 2(6) and (7)of the Act.RECOMMENDED ORDERIt is accordingly recommendedthat Local271, International Brotherhood ofElectricalWorkers,AFL-CIO,Wichita, Kansas, its officers, representatives,agents,successors,and assigns,shall:1.Cease and desist from:(a)Causing or attempting to cause J & G Electric Co., Inc., its officers, agents,successors,or assigns,to discharge or otherwise discriminate against any of itsemployees in violation of Section 8 (a) (3) ofthe Act.(b) In any other manner restraining or coercing employees of the above-namedEmployer in the exercise of rights guaranteed in Section7 of the Act.2.Take thefollowing affirmative action designed to effectuate the policies ofthe Act:(a)Make whole Burt W. Stemmons for any loss of pay he may have suffered byreason of the discrimination against him, in the manner set forth herein.(b) Post at its business offices, meeting halls, and hiring halls in Wichita, Kansas,copies of the attached notice marked "Appendix."19Copies of this notice, to befurnishedby theRegional Director for the Seventeenth Region, shall,after beingduly signedby theRespondent's representative,be postedby theRespondent im-mediately upon receipt thereof,and be maintainedby it for 60consecutive daysthereafter,in conspicuous places, including all places where notices to members arecustomarily posted.Reasonable steps shall be takenby theRespondent to insurethat such notices are not altered,defaced, orcovered byany other material.(c)Notify thesaid Regional Director, in writing,within 20days from thereceiptof this Decision,what steps the Respondent has taken to comply herewith.201B If this Recommended Order should be adopted by the Board, the words "A Decisionand Order" shall be substituted for the words "The Recommended Order of a TrialExaminer." If the Board's Order should be enforced by a decree of a United States CourtofAppeals, the words "A Decree of the United States Court of Appeals, Enforcing anOrder" shall be substituted for the words "A Decision and Order."20 If this Recommended Order should be adopted by the Board, the words "10 daysfrom the date of this Order" shall be substituted for the words "20 days from the receiptof this Decision "APPENDIXNOTICE TO OUR OFFICERS, REPRESENTATIVES, AGENTS, AND MEMBERSAND TO EMPLOYEES OF J & G ELECTRIC CO., INC.Pursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, as amended, you are notified that:WE WILL NOT cause or attempt to cause J & G Electric Co., Inc, its officers,agents, successors, or assigns, to discharge or otherwise discriminate againstany of its employees in violation of Section 8(a) (3) of the National LaborRelations Act, as amended.WE WILL NOT in any other manner restrain or coerce employees of the above-named Employer in the exercise of their right to self-organization, to form, join,or assist unions, to bargain collectively through representatives of their ownchoosing, to engage in concerted activities for the purpose' of collective bargain-ing or other mutual aid and protection, and to refrain from any and all suchactivities. MILLER-CHARLESAND COMPANY405WE WILL make whole Burt W. Stemmons for any loss of pay he may havesuffered because of the discrimination against him.LOCAL 271,INTERNATIONAL BROTHERHOODOF ELECTRICAL WORKERS,AFL-CIO,Labor Organization.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutivedays from the date of posting,and mustnot be altered,defaced, orcovered by any othermaterial.Anyone havingany question concerning this notice or compliancewith its pro-visionsmay communicatedirectlywiththe Board'sRegionalOffice, 1200 RialtoBuilding, 906Grand Avenue, Kansas City,Missouri,TelephoneNo. Baltimore1-7000, Extension 2732.Harold Miller,Herbert Charles and Milton Charles,Co-partners,d/b/a Miller-Charles and CompanyandLocal 463, Interna-tional Union of Electrical,Radio and Machine Workers, AFL-CIOandEmployees Committee of Miller-Charles,Party inInterest.Case No. 2-CA-9436.March 20, 1964DECISION AND ORDEROn December 2, 1963, Trial Examiner Sidney Sherman issued hisDecision in the above-entitled proceeding, finding that the Respond-ent had engaged in certain unfair labor practices and recommendingthat it cease and desist therefrom and take certain affirmative action,as set forth in the attached Trial Examiner's Decision.Thereafter,the Respondent filed exceptions to the Trial Examiner's Decision anda supporting brief.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman McCulloch and Mem-bers Leedom and Brown].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the en-tire record in this case, including the Trial Examiner's Decision, theexceptions, and the brief, and hereby adopts the findings, conclusions,and recommendations of the Trial Examiner, with the followingadditions.We find, in agreement with the Trial Examiner, that the remarksmade by General Manager Stewart on twooccasionsto groups ofemployees assembled in the plant on working time, to the effect thatif the employees chose an outside union to represent them, it wouldmake excessivedemands which would force Respondent to eliminateovertime and to close the plant within 120 days, followed by Stewart's146 NLRB No. 39.